Citation Nr: 1220857	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Whether the reduction of the disability rating for service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee from 40 percent to 10 percent, effective June 1, 2010, was proper.

2.  Entitlement to a disability rating greater than 40 percent for service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, which reduced the disability rating assigned for the Veteran's service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee from 40 percent to 10 percent, effective June 1, 2010.

This matter was previously before the Board in January 2011 at which time it was remanded in order that the Veteran be scheduled for a Travel Board hearing.  In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of an increased disability rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The 40 percent disability rating assigned for lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee had been in effect for more than five years at the time of the March 2010 rating decision that decreased the disability rating to 10 percent. 

2.  The reduction in the rating for lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee was done without consideration of the requirements of applicable regulations.


CONCLUSION OF LAW

The reduction of the disability rating for lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee from 40 to 10 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In light of the Board's favorable decision in restoring a 40 percent disability rating for lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee, the claim is substantiated, and there are no further VCAA duties.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).
Reduction

The Veteran's original claim for service connection for a right knee disorder was filed in November 1969.  This claim was granted in an April 1970 rating decision.  Pursuant to this rating decision, staged initial disability ratings were assigned, to include an initial 20 percent disability rating, effective from November 13, 1969; temporary total disability benefits, effective from December 31, 1969; and a non-compensable disability rating, effective from February 1, 1970.

Subsequently, the Veteran filed multiple claims for increased disability ratings for his right knee disability, and was awarded incremental rating increases.  Ultimately, in a December 2002 rating decision, the Veteran was assigned a 40 percent disability rating for lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee, effective from April 30, 2002.  The 40 percent disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261 (2002), based upon demonstrated loss of right knee flexion with pain and ankylosis.  This disability rating was undisturbed for more than five years, until the RO's March 2010 rating decision which reduced the right knee disability rating from 40 percent to 10 percent, effective from June 1, 2010, and which is the subject of this appeal.

In a November 2009 rating decision, the RO proposed to reduce the disability rating assigned for the right knee disability from 40 percent to 10 percent.  Notice of the RO's proposal was mailed to the Veteran on November 6, 2009, and the Veteran was given 60 days to respond with additional information and evidence showing that such a reduction was improper.  After receiving no response from the Veteran, the RO issued a March 2010 rating decision which reduced the right knee disability rating from 40 percent to 10 percent, effective from June 1, 2010.

When reduction in the disability rating of a service-connected disability is contemplated, and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, these procedural notice requirements were followed by the RO.

However, where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In this regard, the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, the United States Court of Appeals for Veterans Claims (Court) stated, "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination. See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because such error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The RO's reduction of the Veteran's right knee disability was based upon the result of a single VA examination that was performed in April 2009.  Although residuals of a tear of the anterior cruciate ligament of a knee are not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; the Board also notes that listing is not exclusive, and a right knee disability would seem to be the type of disability that is subject to episodic improvement.  Indeed, the Veteran testified in his July 2011 that his right knee symptoms have good days and bad days, and moreover, may worsen over the course of any given day.  As the Board has pointed out above, VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).

The evidence in this case does not support a finding that sustained improvement has been shown in the Veteran's right knee.  At the April 2009 VA examination, which served as the basis of the RO's reduction, the Veteran reported constant right knee pain which the Veteran described as "crushing or aching" and rated as a ten out of ten in severity.  He related further that he experienced weakness, chronic swelling, and lack of endurance in the right knee, and that his symptoms caused difficulty with activities such as walking, using stairs, and performing activities of daily living.  The Veteran also reported that he was unable to lift heavy objects.  Additionally, the Veteran stated that he had received a severe arthritis diagnosis and that he had been advised by his private treating physician to consider right knee replacement surgery.  Although range of motion testing of the knee apparently indicated flexion to 130 degrees with full extension to zero degrees that was not limited further by repetition, as noted above, the Veteran has acknowledged that he experiences good days and bad days with respect to his right knee.  In this regard, the Veteran testified at his hearing that he may have had a good day when the April 2009 VA examination was performed.

Private treatment records from April 2010 note that the Veteran had been receiving treatment for his right knee at that facility for the preceding eight years.  These records recite a medical history which includes arthroscopic debridement surgery in 2000 which revealed significant post-traumatic arthritis, followed by progressive worsening of pain and loss of right knee motion.  These records reflect further that serial x-rays of the right knee have confirmed progressive and severe post-traumatic arthritis, and recent development of chondrocalcinosis in the remaining cartilage in the Veteran's right knee.  Concerning his current symptoms, the April 2010 private records suggest that the Veteran's right knee symptoms have become almost incapacitating, and that the Veteran has lost much of his right knee flexion and experiences intermittent swelling.  The records also state that functionally, the Veteran is able to walk only a couple of blocks before stopping and is essentially unable to use stairs.  Finally, the record reflects that a clinical examination of the right knee performed in April 2010 revealed moderate swelling and a small Baker's cyst posteriorly.  Demonstrated range of motion included loss of five degrees of extension and flexion from a fixed position of five degrees to 95 degrees.  Moreover, two degrees of valgus/varus laxity was also noted in the knee.  Consistent with the Veteran's hearing testimony, the April 2010 records recommend future right knee replacement surgery.

A May 2010 VA examination of the right knee reflects reported symptoms which include constant right knee pain with clicking and locking.  According to the Veteran, these symptoms are aggravated by walking for more than 15 minutes or distances of more than one block, using stairs, and by rainy weather.  The Veteran also reported flare-ups of severe pain which would occur twice a day and last for periods up to three or four hours.  On examination, the Veteran's gait was mildly antalgic through the right knee.  Range of motion testing of the right knee reflected a loss of 15 degrees of extension during a focused examination, and a loss of 10 degrees of extension while the Veteran was in a standing position.  Flexion was also limited to 90 degrees, gradually diminishing to 85 degrees and 80 degrees after repetitive motion.

At his July 2011 hearing, the Veteran reported that his symptoms had been gradually worsening and described symptoms and functional limitations that were consistent with those noted in the aforementioned treatment records and VA examination reports.  

The Board finds that the body of evidence in the record does not suggest sustained improvement of the Veteran's right knee disability.  Hence, there is no basis in the record for a proper reduction of the Veteran's disability rating on the basis of a single VA examination and without considering of the other contemporaneous treatment records.  Thus, the March 2010 rating decision and November 2010 Statement of the Case which pertain to the rating reduction at issue reflect that the RO did not comply with the provisions of 38 C.F.R. § 3.344(a)-(b).  As such, the reduction is void ab initio.  Accordingly, the reduction was not proper, and the 40 percent disability rating for lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee is restored.


ORDER

The reduction in disability rating for service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee was not proper, restoration of the 40 percent disability rating is granted effective June 1, 2010.


REMAND

During the July 2011 hearing, the Veteran indicated that his right knee disability had increased in severity since his prior VA examination.  As such, the Board finds that the Veteran should be scheduled for an updated VA examination in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased disability rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The VA examiner shall report the ranges of knee flexion and extension in degrees.

The examiner must determine whether the knee disability is manifested by pain; weakened movement; or excess fatigability; incoordination, or flare-ups; these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors. 

The examiner shall also specify whether the Veteran has instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.

The examiner is also asked to comment on the impact of the right knee disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim  adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


